OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by the Appellate Division, First Department, on March 14,1955. In this proceeding to discipline respondent for professional misconduct, the petitioner moves to confirm the report of the Special Referee and the respondent cross-moves to disaffirm said report.
The Special Referee sustained charges of professional misconduct, alleging that respondent forged or caused to be forged the names of his clients to a general release and to a settlement check of $10,000; that respondent deposited said check bearing the forged indorsement into his bank account, which account then fell below $10,000 despite the fact that respondent had not disbursed any of these funds to his client, thus converting said moneys to his own use; and that respondent charged his clients an illegal and clearly excessive fee when he sent them a check in the amount of $1,500 “in settlement of all claims”. The Special Referee also granted petitioner’s motion to conform the plead*399ings to the proof, added an additional charge of misconduct, and sustained that charge.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee except for his sustaining the additional charge of misconduct which was not included in the petition containing the charges of professional misconduct. Respondent is guilty of the serious professional misconduct set forth above. Petitioner’s motion to confirm the report of the Special Referee is granted except as to the added charge and respondent’s cross motion to disaffirm the referee’s report is denied to the extent indicated above.
Accordingly, respondent should be, and hereby is, disbarred and his name is ordered stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.